Name: Council Decision (EU) 2016/430 of 10 February 2015 on the conclusion of the Cooperation Agreement on a Civil Global Navigation Satellite System (GNSS) between the European Community and its Member States and the Kingdom of Morocco
 Type: Decision
 Subject Matter: organisation of transport;  Africa;  European construction;  international affairs
 Date Published: 2016-03-23

 23.3.2016 EN Official Journal of the European Union L 76/1 COUNCIL DECISION (EU) 2016/430 of 10 February 2015 on the conclusion of the Cooperation Agreement on a Civil Global Navigation Satellite System (GNSS) between the European Community and its Member States and the Kingdom of Morocco THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 172 in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) On 21 April 2005, the Council authorised the Commission to open negotiations with Morocco for the conclusion of a Cooperation Agreement on a Civil Global Navigation Satellite System (GNSS). (2) In accordance with the Council Decision of 27 November 2006, the Cooperation Agreement on a Civil Global Navigation Satellite System (GNSS) between the European Community and its Member States and the Kingdom of Morocco (the Agreement) was signed on 12 December 2006. (3) The Agreement allows for closer cooperation with Morocco in the area of satellite navigation. It will implement a number of elements of the European satellite navigation programmes. (4) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Cooperation Agreement on a Civil Global Navigation Satellite System (GNSS) between the European Community and its Member States and the Kingdom of Morocco is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 18(1) of the Agreement, in order to express the consent of the Union to be bound by the Agreement (2), and shall make the following notification: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community  in the text of the Agreement are to be read as to the European Union . Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 10 February 2015. For the Council The President E. RINKÃ VIÃ S (1) Consent given on 16 December 2014. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.